Dowling, J. (dissenting):
I fully agree with the conclusion reached by Mr. Justice Clarke that the defendant is not protected by the clause of the statute providing that “this article shall not be construed to affect * * * the practice of the religious tenets of any church.” The record, as quoted from in that opinion, clearly shows the commercial phase of the defendant’s activities as distinguished from any religious observance. None of the indicia of worship were present in the defendant’s actions, which were not had in a place of religious worship, nor in any building connected therewith. They were not performed in accordance with the discipline enjoined by his church. They were *317not accompanied by any act of worship, prayer or devotion in which the person seeking relief participated. Had the tenets of the Christian Science church recognized the interposition of the agent or official known as a “healer” who, in its church building devoted to worship, or in a building connected therewith, joined in prayer with believers in those same tenets to procure from the Almighty relief for their afflictions, I believe such acts would have come within the saving clause of the statute, whether or not a fee or gratuity was paid for the aid thus afforded by the “healer.” But where a person opens a business office disconnected from any place of worship, and in surroundings incongruous with any idea of sacrifice or prayer, and for pecuniary consideration furnishes such services as he undertakes to give, then it is no longer a question of one’s following the tenets of his religion but of one’s engaging in a purely commercial pursuit, which has brought in to this defendant an income of from $5,000 to $6,000 a year.
Still, as I view this case, and with due respect for the authorities which have been so persuasively presented in the majority opinion, I do not believe the pursuit in which the defendant was engaged was the practice of medicine. So far from that being the case, the record shows that the defendant disavowed any personal ability or power to influence or affect the condition of the person seeking relief, and urged in every possible way the view that God alone, whom he called the “Great Physician,” could cure what was called “disease,” and that those who lived honest, pure and kindly lives would remain well. He emphasized the fact that God was the only healer, and that prayer to God was the only efficacious means for relief. He practiced no deceit, and made no false professions of ability to be of service. He disavowed any mysterious element in his own practices, and told the witness that by reading Mrs. Eddy’s works she could master the means for obtaining relief as well as he had done. Starting with the negation of the existence of disease as a physical fact and following it up with the statement that what is ordinarily recognized as the presence of disease is simply evidence of “a lack of harmonious relation with the Almighty,” he suggested as the only recourse the restoration of a proper spirit of harmony *318with, and obedience to, the Maker, which condition could be brought about by the person who came to him for help without his assistance, but to bring about which condition he was willing to assist if she so desired. He made no diagnosis; he made no effort to determine the existence or non-existence of any specific disease; he performed no manipulations, passes or any physical acts tending to create a belief that he was exercising visibly any power to relieve the witness; he made no claim of any power resident in himself to relieve any condition which might exist in her. Herein, it seems to me, is where what he did fails to bring him within the scope of the statute.' That statute as quoted defines one as practicing medicine who holds himself out as being able “to diagnose, treat, operate or prescribe for any human disease, pain, injury, deformity, or physical condition, and who shall either offer or undertake, by any means or method, to diagnose, treat, operate or prescribe for any human disease, pain, injury, deformity or physical condition.” These words, “diagnose, treat, operate or prescribe,” seem to me to refer to acts performed by a practitioner which imply not only affirmative action upon his part, but the assumption and claim of ability to produce results by his own intervention and skill. The Century Dictionary defines “treat” as: “7. To manage in the application of remedies: as, to treat a fever or a patient.” This implies action by the person assuming to treat. When one goes to a physician for diagnosis, treatment, operation or prescription of a remedy, one does so in reliance upon the skill, knowledge or experience of the physician, and in the belief that he will apply to the best of his ability the sum of his experience and knowledge in the alleviation of the patient’s physical illness. There can be no such reliance called for or expected in one who makes no profession of knowing anything of disease, who, in fact, denies its existence, and who simply undertakes to intercede with the Almighty for the extension of His mercy in restoring the spiritual balance oí one who deems himself ill. There is no law in this State which compels an adult person, suffering from disease, to obtain, medical assistance. There are those who, when afflicted by disease, believe that only through human aid can they be *319restored to health-and who, therefore, seek the advice of a physician; there are those who, still believing in the existence of disease, believe that aid comes not alone through human agency but that God himself, in response to the prayer of the devout, can set aside natural laws and, through His omnipotence, grant relief from suffering and disease; there are, again, those who refuse to accept the general consensus of opinion of mankind that disease exists and who choose to regard what is commonly called “disease” as evidence only of a condition of spiritual unrest or disorder, for which relief can be obtained only from the Almighty by prayer. It is to assist this last class that the defendant’s services were offered, and whether he performed those services for those who believed in the tenets of his own faith or not, it seems to me clear that in offering his prayers he was not practicing medicine. Nothing could be further from any conventional notions of extending medical assistance than what was done by the defendant. There is no reason to doubt his statement that he actually spent in prayer the time described by the witness. Assuming, as he had the right to do, that the witness was acting in good faith in going to him, there is no reason to doubt that he believed honestly that by his prayers he could assist her in placing herself in the proper spiritual attitude toward her Maker.
Under all these conditions I believe that the record does not disclose facts sufficient to justify a finding that the defendant was practicing medicine within the terms of the statute, and that the conviction was, therefore, improperly had and should be reversed.
Judgment affirmed.